In an action inter alia to enjoin defendant from altering the state of tidal wetlands, plaintiff appeals from so much of an order of the Supreme Court, Suffolk County, entered November 10, 1975, as (1) denied its motion for partial summary judgment and (2) granted defendant’s cross motion for summary judgment and dismissed the complaint. Order affirmed insofar as appealed from, with $50 costs and disbursements. The record substantiates that defendant is the owner of a one-acre parcel which is completely surrounded by partially improved nonwetland property. Defendant’s one-acre plot is only artificially connected to tidal waters by means of a ditch, culvert and pipe. Accordingly, the parcel is not a tidal wetland, as that term is defined in section 25-0103 of the Environmental Conservation Law. Hopkins, Acting P. J., Martuscello, Latham, Titone and Hawkins, JJ., concur. [84 Misc 2d 106.]